Citation Nr: 1228864	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-23 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for arthritis of multiple joints prior to June 17, 2009.

2.  Entitlement to a rating in excess of 10 percent for a cervical spine disability from November 19, 2009.

3.  Entitlement to a rating in excess of 20 percent for a cervical spine disability from May 11, 2011.

4.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability from November 19, 2009.

5.  Entitlement to a rating in excess of 10 percent for a right knee disability from May 11, 2011.

6.  Entitlement to a rating in excess of 10 percent for a left knee disability from May 11, 2011.

7.  Entitlement to a rating in excess of 10 percent for bilateral hand arthritis.

9.  Entitlement to an a rating in excess of 60 percent for a skin condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from February 1951 to February 1954, and from May 1968 to May 1969.  He served in the United States Navy from January 1974 to November 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to increase the Veteran's disability rating above 20 percent for arthritis and declined to increase the Veteran's disability rating above 10 percent for eczema.

This case was previously before the Board in March 2011, when it remanded the Veteran's claims in order to provide Veteran with orthopedic and dermatological examinations and to readjudicate the Veteran's claims.  The Veteran received an orthopedic examination in May 2011 and a dermatological examination in May 2011, supplemented in June 2011.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As an initial matter, the Board notes that the Veteran had a 20 percent disability rating that was protected because the disability was continuously rated at or above 20 percent for more than 20 years.  See 38 U.S.C.A. § 1159 (West 2002); 38 C.F.R. § 3.951(b) (2011).  Accordingly, the disability rating cannot be reduced or severed.  Changing a rating code to more accurately reflect the appropriate disability does not, however, constitute a reduction or severance of a protected rating under the circumstances of this case.  Unlike the situation in Murray v. Shinseki, 24 Vet. App. 240 (2011), here the Veteran's 20 percent rating was based on arthritis.  The RO thereafter assigned separate ratings for each affected arthritic joint.  Moreover, the combined rating of the separate evaluations did not fall below the protected 20 percent.  In Murray, in contrast, the protected rating was for a knee rating under criteria separate from arthritis (namely, laxity).  There, the Court found that the protected rating for knee laxity could not be reduced through the artifice of changing the diagnostic code to that of arthritis.  In this case, however, the Veteran continues to receive at least a 20 percent rating for arthritis, with the combined 20 percent having been separated into the component joints.  In other words, the Veteran's 20 percent evaluation remains in effect (in that the Veteran continues to receive at least a 20 percent evaluation, across several separate ratings), and the provisions of 38 C.F.R. § 3.951 (2011) have been complied with.

Accordingly, with regard to the Veteran's claims for an increased rating for arthritis, the Board's March 2011 remand directed the RO to consider whether the Veteran's arthritis would be more appropriately rated as psoriatic arthritis (under Diagnostic Code 5002) rather than as degenerative arthritis (under Diagnostic Code 5003).  On remand, the RO changed the Veteran's disability rating for arthritis.  The Veteran's arthritis had previously been rated as 20 percent disabling under the diagnostic code applicable to degenerative arthritis.  

As of November 19, 2009, the RO discontinued that rating and assigned the Veteran separate disability ratings for arthritis of the cervical spine, lumbar spine, hands, and knees.  The Veteran's cervical spine was rated as 10 percent disabling from November 19, 2009, and 20 percent disabling from May 11, 2011 under the diagnostic code applicable to degenerative arthritis of the spine.  The Veteran's lumbar spine condition was rated as 10 percent disabling from November 19, 2009 under the same diagnostic code.  The Veteran's bilateral hand condition was rated as 10 percent disabling from November 19, 2009 under the diagnostic code applicable to degenerative arthritis.  The Veteran's left and right knees were each rated as 10 percent disabling from May 11, 2011 under the diagnostic code applicable to limitation of flexion of the leg.

While on remand, the rating for the Veteran's skin condition was increased from 10 percent to 60 percent effective March 15, 2007.  

All of these issues remains in appellate status because none of these ratings represent the highest possible benefit to the Veteran.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.





FINDINGS OF FACT

1.  As of June 16, 2009, the Veteran had been in receipt of a 20 percent rating for degenerative arthritis continuously in effect for over 20 years.

2.  From June 17, 2009 to May 10, 2011, the Veteran's cervical spine disability was manifested by a diagnosis of arthritis with a combined range of cervical motion of 285 degrees, but not by forward flexion of the cervical spine of 30 degrees or less, a combined range of motion of 170 degrees or less in the cervical spine, or ankylosis.

3.  From May 11, 2011, the Veteran's cervical spine disability was manifested by forward flexion of the cervical spine limited to 30 degrees at worst, but not by ankylosis.  

4.  From June 17, 2009, the Veteran's lumbar spine disability was manifested by a diagnosis of arthritis with a combined range of motion of 210 degrees, but not by forward flexion of the thoracolumbar spine of 60 degrees or less, a combined range of motion of the thoracolumbar spine of less than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or ankylosis.

5.  From May 11, 2011, the Veteran's right knee disability is manifested by a diagnosis with arthritis, a range of motion limited to no worse than 120 degrees of flexion and 0 degrees of extension, and no instability.

6.  From May 11, 2011, the Veteran's left knee disability is manifested by a diagnosis with arthritis, a range of motion limited to no worse than 120 degrees of flexion and 0 degrees of extension, and no instability.

7.  From November 19, 2009, the Veteran's right hand disability was manifested by a diagnosis of arthritis and some limitation of motion, but no gap between the thumb pad and any finger, nor a gap between the fingertips and the proximal transverse crease of the palm.  

8.  From November 19, 2009, the Veteran's left hand disability was manifested by a diagnosis of arthritis and some limitation of motion, but no gap between the thumb pad and any finger, nor a gap between the fingertips and the proximal transverse crease of the palm.  

9.  The Veteran's skin condition is manifested by near-constant systemic therapy over the past 12-month period, but not by disfigurement of the head, face, or neck, or exfoliative dermatitis with generalized involvement of the skin with systemic manifestations.


CONCLUSIONS OF LAW

1.  From June 17, 2009 to May 10, 2011, the criteria for a disability rating in excess of 10 percent for the Veteran's cervical spine condition have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5009, 5243, 8510 (2011).

2.  From May 11, 2011, the criteria for a disability rating in excess of 20 percent for the Veteran's cervical spine condition have condition not been met.  38 U.S.C.A.       § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5009, 5243, 8510 (2011).

3.  From June 17, 2009, the criteria for a disability rating in excess of 10 percent for the Veteran's lumbar spine condition have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5009, 5243, 8510 (2011).

4.  From May 11, 2011, the criteria for a disability rating in excess of 10 percent for the Veteran's right knee condition have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Codes 5002, 5260 (2011).

5.  From May 11, 2011, the criteria for a disability rating in excess of 10 percent for the Veteran's left knee condition have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Codes 5002, 5260 (2011).

6.  From November 19, 2009, the criteria for a disability rating in excess of 10 percent for the Veteran's right hand condition have not been met.  38 U.S.C.A.       § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Codes 5002, 5228, 5229, 5230 (2011).

7.  From November 19, 2009, the criteria for a disability rating in excess of 10 percent for the Veteran's left hand condition have not been met.  38 U.S.C.A.           § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Codes 5002, 5228, 5229, 5230  (2011).

8.  The criteria for a disability rating in excess of 60 percent for a skin condition have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.41, 4.118, Diagnostic Codes 7800, 7806, 7817 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
      
In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  In the instant case, correspondence dated April 2007 provided all of the above-required notification.  The Board therefore concludes that VCAA notice requirements have been satisfied with respect to the issue on appeal.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, include VA examination reports and VA and private treatment records.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran has been afforded with two spine examinations, one knee examination, one hand examination, and two skin examinations.  The reports of the VA examinations indicate that the examiners reviewed the Veteran's past medical history and claims file, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Neither the Veteran nor his representative have contested the adequacy of these examinations.  The examinations on their face appear adequate to the Board.

The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision as to the Veteran's disabilities in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran declined to have a hearing before a Veterans Law Judge.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Principles of Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2011).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2011).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2011); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities, the interphalangeal, metatarsal, and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.  See 38 C.F.R.          § 4.45(f) (2011).

Rating Psoriatic Arthritis

As noted above, the Board's March 2011 remand directed the AOJ to consider whether the Veteran's condition was more appropriately rated under the diagnostic code applicable to degenerative arthritis or psoriatic arthritis.  The AOJ determined, and the Board agrees, that the Veteran's arthritis is psoriatic, rather than osteoarthritic, in nature.  

Given the Veteran's diagnosis with psoriatic arthritis, Diagnostic Code 5009, which is applicable to "other types" of arthritis besides others previously specified, applies in the instant case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5009 (2011).  This Diagnostic Code indicates that such arthritis should be rated under Diagnostic Code 5002 as rheumatoid arthritis.  This Diagnostic Code provides that the disability may be rated either as an active process or on the basis of chronic residuals.  See 38 C.F.R. § 4.71a , Diagnostic Code 5002 (2011).

If the condition is rated based on an active process, the following ratings apply:

20 percent: one or two exacerbations a year in a well-established diagnosis.

40 percent: symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.

60 percent: less than criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times yearly or a lesser number over prolonged periods. 

100 percent: constitutional manifestations associated with active joint involvement, totally incapacitating. 

38 C.F.R. § 4.71a , Diagnostic Code 5002 (2011).

If the condition is rated based on chronic residuals such as limitation of motion or ankylosis, the condition should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R.  § 4.71a , Diagnostic Code 5002 (2011).

The ratings for the active process are not combined with the residual ratings for limitation of motion or ankylosis; rather, the higher evaluation is to be assigned.  See 38 C.F.R. § 4.71a , Diagnostic Code 5002 (2011).  

In the present case, it is more advantageous to the Veteran to rate his condition based on chronic residuals rather than as an active process, because the record does not demonstrate that the Veteran suffers from twice-yearly exacerbations or incapacitating episodes.  Therefore, the Board will proceed with an analysis based on limitation of motion of the affected joints.

	Increased Rating - Cervical and Lumbar Spine

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  The Board has evaluated the Veteran's cervical and lumbar spine disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned ratings.  Such evaluations involve consideration of the level of impairment of the veteran's ability to engage in ordinary activities, including employment, as well as an assessment of the effect of pain on those activities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011).

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides for the following ratings:

10 percent: Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

20 percent: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

30 percent: Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.

40 percent: Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

50 percent: Unfavorable ankylosis of the entire thoracolumbar spine.

100 percent: Unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).

The following ratings apply to intervertebral disc syndrome based on incapacitating episodes of the following total durations:

10 percent: at least 1 week but less than 2 weeks during the past 12 months.

20 percent: at least 2 weeks but less than 4 weeks during the past 12 months.

40 percent: at least 4 weeks but less than 6 weeks during the past 12 months.

60 percent: at least 6 weeks during the past 12 months.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2011).

The normal range of motion for the thoracolumbar spine is as follows: forward flexion of zero to 90 degrees, extension of zero to 30 degrees, left and right lateral flexion of zero to 30 degrees, and left and right lateral rotation of zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine (the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation) is 240 degrees.  

The normal range of motion for the cervical spine is as follows: flexion of zero to 45 degrees, extension from zero to 45 degrees, left and right lateral flexion of zero to 45 degrees, and left and right rotation of zero to 80 degrees.  The normal combined range of motion of the cervical spine (the sum of the range of flexion, extension, left and right lateral flexion, and left and right rotation) is 340 degrees.  

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

Turning to the facts in the instant case, an April 2007 private treatment record indicated that the Veteran's arthritis was getting progressively worse.  A May 2007 private treatment record indicated that the Veteran's lumbar spine was "minimally limited."  The Veteran complained of lower back pain after activity.  The Veteran was "quite active" and worked as a carpenter.  

A May 25, 2007 radiological report indicated that the cervical spine showed straightening of the cervical lordotic curve, narrowed 4th - 6th interspaces with facet arthrosis and foraminal narrowing.  The Veteran had slight degenerative subluxation of C2 and C4.  The lumbar spine showed disc space narrowing at L1 and L4 and L5 interspaces and facet arthrosis.  A July 2007 private treatment report noted that the Veteran had "fairly severe" osteoarthritis of his cervical spine and lumbar spine.  A January 2008 radiological report indicates no significant interval change since the May 2007 report.  A March 2008 VA treatment note indicated that the Veteran had a full range of motion in the joints with no pain.

The Veteran received a VA spine examination on June 17, 2009.  The Veteran reported no history of hospitalization or surgery of the spine, no trauma, and no neoplasm.  The Veteran had no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  There was no reported history of fatigue or spasm.  The Veteran reported decreased motion, stiffness, weakness, and moderate, constant pain in the neck and low back.  The Veteran reported severe flare-ups of two to four week duration every three to four months.  Driving and sitting for an extended time precipitated the flare-ups.  The Veteran reported that he was unable to engage in daily activities until the pain subsided.  The Veteran had no incapacitating episodes of spine disease, and he used no assistive devices or aids.  The Veteran reported an inability to walk more than a few yards.

Upon physical examination, the Veteran's posture and head position were normal and symmetrical in appearance.  The Veteran's gait was normal.  The Veteran had no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or ankylosis.  The examiner observed no objective sign of spasm, atrophy, guarding, painful motion, tenderness, or weakness in the muscles of the cervical sacrospinalis.  The examiner observed pain with motion in the muscles of the thoracic sacrospinalis.  

The Veteran's elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexors, finger abduction, hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension all showed active motion against full resistance.  The Veteran's muscle tone was normal, and there was no muscle atrophy.  All extremities had normal sensation as to vibration, light touch, and position sense.  The Veteran's bicep, tricep, brachioradialis, finger jerk, knee jerk, ankle jerk, and plantar reflexes were all normal.  

Upon range of motion testing, Lasegue's sign was negative.  The cervical spine had passive and active flexion from zero to 45 degrees, extension from zero to 30 degrees, lateral flexion bilaterally to 35 degrees, and rotation bilaterally to 70 degrees.  The Veteran felt pain at the end points of all ranges of motion.  The thoracolumbar spine had flexion from zero to 90 degrees, extension from zero to 20 degrees, bilateral rotation to 20 degrees, and bilateral lateral flexion to 30 degrees.  The Veteran reported pain with all motion in the thoracolumbar spine.  The Veteran had no additional loss of range of motion or increased pain with repetitive use.  

The examiner diagnosed the Veteran with cervical and lumbar spine arthritis, and found that these conditions would have significant effects on the Veteran's occupational activities in the form of decreased mobility, problems with lifting and carrying, and pain.  The conditions would have a mild effect on dressing, moderate effects on performing chores, exercise, and recreation, and severe effects on traveling.

October 2009 radiographic testing revealed that the Veteran had diffuse lumbar disc degeneration and lower lumbar facet arthropathy.  No spinal stenosis was noted.  An October 2009 treatment record indicated that the Veteran had fairly severe osteoarthritis of the cervical spine, lumbar spine, and hands.  The clinician noted that the Veteran took NSAIDs in treatment of this condition.  The Veteran reported trouble with multiple joint areas, and his knees and hips were painful.  He had difficulty walking, but no morning stiffness.  The Veteran had no radicular pain, numbness, or dysesthesia.

In November 2009, a private clinician noted that the Veteran had cervical spine flexion from zero to 50 degrees and extension from zero to 15 degrees.  The Veteran had left and lateral flexion from zero to 25 degrees.  The Veteran's lumbar spine motion anterior flexion was from zero to 80 degrees, and lateral flexion was zero to 20 degrees.  Extension of the lumbar spine was from zero to 10 degrees.  The Veteran reported pain on motion in both the cervical and lumbar spine.

A February 2010 VA treatment record stated that the Veteran's symptoms and x-ray results were consistent with psoriatic arthritis, and the clinician also suspected osteoarthritis.  A September 2010 treatment note indicated that the Veteran had psoriatic arthritis.  The Veteran complained of severe pain in his back.  

The Veteran received an additional VA examination on May 11, 2011.  The Veteran complained of constant 4/10 pain in his spine from the base of his skull to the tip of the coccyx, which flared to 6/10 with any bending, stooping, lifting, or walking one city block.  The pain also flared to 6/10 during cold weather.  The Veteran took no analgesics.  The Veteran occasionally used a cane, but he did not routinely use that or any other assistive aid.  The Veteran indicated that he could not do yard work, home maintenance, or any bending, stooping, or lifting as a result of his lumbar spine condition.

Upon physical examination, the examiner noted tenderness and spasm of the cervicothoracolumbosacral paraspinous muscles.  The Veteran's gait was antalgic due to his lumbar spine condition, and his steps were short but not shuffling, and the Veteran walked with a wide stance.  The Veteran stated that he could only stand for 15 minutes, drive for an hour, and walk for one city block due to flare-ups of lumbar pain.  The examiner noted straightening of the cervical lordosis.  The cervical spine had forward flexion from zero to 30 degrees, cervical extension from zero to 10 degrees, right and left lateroflexion to 20 degrees, and right and left lateral rotation from zero to 60 degrees.  In each case, motion was limited by pain and stiffness.  The Veteran's range of motion was the same upon repetitive testing.  The examiner observed no increased weakness, pain, fatigability, or incoordination of the cervical spine after repetitive motion.  

The thoracolumbar spine had flexion from zero to 70 degrees, extension limited from zero to 10 degrees, right and left lateroflexion limited to 20 degrees, and right and left lateral rotation limited to 20 degrees.  In each case, motion was limited by pain and stiffness.  The Veteran's range of motion was the same upon repetitive testing.  The examiner observed no increased weakness, pain, fatigability, or incoordination of the cervical spine after repetitive motion.  

Upon neurological testing, the examiner observed that cranial nerves II through XII were grossly intact.  The Veteran had normal light touch sensation throughout the upper and lower extremities.  The Veteran had normal vibration sense in the tips of the fingers and the tips of the toes.  The Veteran's upper bicep and tricep reflexes were 3+ bilaterally.  The patellar tendon reflex was 2+ bilaterally, and the Achilles tendon reflex was 1+ bilaterally.  Romberg testing was negative, and straight leg raising was limited to 45 degrees because of hamstring tightness.  X-ray testing indicated that the Veteran had multilevel severe degenerative disc joint disease of the cervical spine, and mild degenerative disc and joint disease of the lumbosacral spine.  The examiner indicated that the Veteran's arthritis was psoriatic in nature.

In addition to the medical evidence of record, the Board has considered the Veteran's lay assertions regarding his condition.  During his January 2011 hearing before the undersigned, the Veteran stated that he experienced constant pain in his lower back and an inability to lift objects as he used to.  The Veteran denied symptoms other than pain, such as stiffness

The Veteran's cervical spine condition is rated as 10 percent disabling from November 19, 2009, and 20 percent disabling from May 11, 2011.  The Veteran's lumbar spine condition is rated as 10 percent disabling from November 19, 2009.  The Board will consider whether the Veteran is entitled to greater disability ratings.

Applying the pertinent law to the facts in the instant case, the Board first finds that it would not be advantageous to the Veteran to rate his condition according to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5243 (2011).  None of the Veteran's medical records indicate that he has experienced incapacitating episodes as a result of his back condition; indeed, the Veteran's examination reports explicitly state that no such episodes occurred.  Accordingly, the Veteran is not entitled to a rating higher based upon incapacitating episodes, and the Board will next determine appropriate ratings based on orthopedic or neurological manifestations of his spine disability.

Turning first to orthopedic manifestations of the Veteran's spinal disability, the Veteran has never been diagnosed with ankylosis, nor have his symptoms closely approximated ankylosis or immobility.  On the contrary, the record shows that the Veteran has maintained limited motion throughout the course of the appeal.  A rating of 50 percent or greater is therefore unwarranted under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).  Further, the Board observes that forward flexion of the Veteran's thoracolumbar spine has never been limited to 30 degrees or less.  A 40 percent rating is therefore inappropriate.  See id.

A 30 percent rating, which requires either forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine, is unwarranted at any time during the appeal.  As noted above, the Veteran has never demonstrated ankylosis, and forward flexion of the cervical spine has never been limited to 15 degrees or less.

With regard to a 20 percent rating of the Veteran's lumbar spine disability, the Veteran has not demonstrated forward flexion of the thoracolumbar spine of less than 60 degrees, a combined range of motion of the thoracolumbar spine of less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 20 percent rating of the Veteran's lumbar spine disability is therefore unwarranted at any time.  

With regard to a 20 percent rating of the Veteran's cervical spine disability, before May 11, 2011, a 20 percent rating of the Veteran's cervical spine disability is unwarranted, because the record does not demonstrate forward flexion of the cervical spine of 30 degrees or less, nor a combined range of motion of the cervical spine of 170 degrees or fewer.  A 20 percent rating is warranted, however, for the Veteran's cervical spine disability as of May 11, 2011 because the Veteran demonstrated forward flexion of the cervical spine limited to 30 degrees at that time.  

With regard to a 10 percent rating, the Veteran first demonstrated a limited range of motion in the June 17, 2009 VA examination.  As noted above, a combined range of motion between 120 degrees and 235 degrees for the thoracolumbar spine and between 170 degrees and 335 degrees for the cervical spine warrants a 10 percent evaluation.  At the time of the Veteran's June 17, 2009 VA examination, the combined range of motion of the lumbar spine was 210 degrees and the combined range of motion of the cervical spine was 285 degrees.  Separate 10 percent evaluations of the Veteran's lumbar spine and cervical spine are therefore warranted from June 17, 2009.

In its above analysis, the Board has considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  See 38 C.F.R. § 4.45 (2011).  The report of the Veteran's pertinent VA examinations note that the Veteran complained of stiffness, weakness, and pain.  The examiners found no objective evidence of spasm, atrophy, guarding, tenderness, fatigability, incoordination, or weakness.  While the VA examiners consistently noted a limitation of motion due to pain, this limitation, as discussed above, does not warrant a disability rating greater than that which is currently assigned.  While the Board accepts the Veteran's contention that his back disability causes him to experience significant pain, the Board has taken this into account in its above discussion of the range of motion of the Veteran's back.  The rating schedule does not require a separate rating for pain itself.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, a higher evaluation based on functional loss due to pain is not warranted.

Turning next to neurological manifestations, neurological abnormalities associated with diseases and injuries of the spine are to be rated separately.  See 38 C.F.R.        § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (2011).  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The rating schedule does not define the terms "mild," "moderate," or "severe" as used in this diagnostic code.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6 (2011).

In the instant case, the record contains only scant evidence of possible neurological abnormalities associated with the Veteran's spine condition.  In June 2009, the Veteran's reflex and muscle testing were normal.  In October 2009, the Veteran denied having pain, numbness, or dysesthesia.  In May 2011, the examiner found that the Veteran's cranial nerves II through XII were grossly intact, with normal sensation throughout the extremities.  The upper bicep and tricep reflexes were hyperactive, and the Achilles tendon reflex was diminished.

In sum, other than in May 2011 when the Veteran had certain hyper- and hypoactive reflexes, there have been no objective neurological manifestations associated with the Veteran's cervical or lumbar spine disability.  There is no indication that the neurological manifestations of the Veteran's condition rises to the level of mild paralysis, as is required for a compensable rating for diseases of the nerves.  The Board finds the Veteran's neurological manifestations to be no more than slight in severity.  In light of above, the competent medical and other evidence of record fails to reflect that the Veteran has separate neurological impairment associated with his service-connected cervical and lumbar spine disability for which a separate evaluation may be assigned.  

In sum, the Board finds that separate 10 percent ratings are warranted for the Veteran's disabilities of the cervical and lumbar spine based on limitation of motion effective June 17, 2009.  A 20 percent rating is warranted for the Veteran's cervical spine effective May 11, 2011.

      Increased Rating - Bilateral Knees

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-2004.  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Limitation of extension is rated as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating, and; extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

VA standards describe normal range of motion of the knee as from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II (2011).

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257 and that evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 and VAOPGCPREC 09-98.  Therefore, a veteran who has both arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

In the instant case, the Veteran's left and right knees have been awarded separate 10 percent evaluations based on limitation of motion effective May 11, 2011.  As noted above, the diagnostic code applicable to the Veteran's primary diagnosis-psoriatic arthritis-indicates that the condition is to be rated based upon limitation of motion of the specific joint or joints involved.  The Veteran's bilateral knee disability has been evaluated under Diagnostic Code 5260, applicable to impairment of knee flexion.  The Board will consider whether an increased rating is available under this code, and it will additionally consider whether higher ratings are available under Diagnostic Code 5261 (limitation of leg extension) and 5257 (instability).

Turning to the facts in the instant case, an April 2007 private treatment record indicated that the Veteran's arthritis was getting progressively worse.  There were no knee effusions, but the Veteran complained of constant knee pain.  The Veteran was "quite active" and worked as a carpenter.  Radiographic testing of the knees in October 2009 revealed that the joint spaces were preserved bilaterally with no fractures or effusions.  

The Veteran received a VA examination of his joints, including his knees, on May 11, 2011.  The examiner diagnosed the Veteran with psoriatic arthritis of the knees.  The Veteran described 2/10 pain in both knees, which flared to 6/10 when walking one city block.  The Veteran did not take oral analgesics to treat the pain.  The Veteran experienced stiffness of the knees in the morning.  The Veteran had no instability, giving way of the knees, heat, redness, dislocation, or subluxation.  The Veteran's pain flared to 6/10 after walking one city block.  The Veteran occasionally carried a cane.  The Veteran reported an inability to perform moderate chores such as yard work or home maintenance, and he could not climb stairs, ladders, or stand on scaffolding.

Upon physical examination, the examiner observed no deformity, tenderness, spasm, edema, effusion, heat, redness, instability, abnormal movement, or guarding of movement of the knees.  The examiner observed weakness to the knees to the degree that the Veteran could not perform squats as a repetitive motion exercise.  The examiner observed no active inflammation of the knees.  There was no Baker cyst, nor tenderness along the mediolateral joint lines.  The anterior and posterior cruciate ligaments were stable.  The medial and lateral collateral ligaments were stable.  Lachman's sign was negative bilaterally.  McMurray's sign was negative bilaterally.  The Veteran had active motion of zero to 120 degrees, and passive motion of zero to 130 degrees.  The Veteran experienced a baseline level of pain of 2/10, and he experienced flares of 6/10 with range of motion testing.  

In addition to the medical evidence of record, the Board has considered the Veteran's lay assertions regarding his condition.  At the January 2011 hearing before the undersigned, the Veteran stated that it was more difficult for him to perform tasks that he used to, and he indicated that he fell easily.

With regard to a greater rating based on limitation of motion, in May 2011, the Veteran extended his knees to zero degrees, which represents full extension of the knee with no loss of range of motion.  The Veteran flexed his knees to 130 degrees passively and 120 degrees actively, which represents a 10 degree and 20 degree loss of motion, respectively.  While the Veteran has a loss of flexion in his knees, this loss of motion is not compensable (that is, it is not limited to 60 degrees or fewer).  
As noted above, the diagnostic code applicable to psoriatic arthritis indicates that a noncompensable limitation of motion of the affected joint is to be rated as 10 percent disabling.  A 10 percent disability rating for each of the Veteran's knees effective May 2011 is warranted.

The Board must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  See 38 C.F.R. § 4.45 (2011).  The Board has taken note of these factors in its range of motion discussion.  While VA examiners and clinicians have noted weakness and pain, these limitations do not warrant a higher evaluation than that applicable to the ranges of motion discussed above.  While the Board accepts the contentions of the Veteran that his knee disability causes him to experience pain, the Board has additionally taken this into account in its above discussion of the range of motion of the Veteran's knees.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, a higher evaluation based on functional loss due to pain is not warranted.

As noted above, a separate evaluation may be provided for knee instability.  Recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  See 38 C.F.R. § 4.6 (2011).  

In the instant case, the Veteran denied experiencing knee instability, giving way, dislocation, or subluxation at the time of his May 2011 VA examination.  The examiner observed stable medial and collateral ligaments, and stability testing was otherwise normal.  The Board finds that the evidence does not indicate that the Veteran has experienced instability of the knee.  A separate disability evaluation based on knee instability is not warranted.

In sum, the Board finds that disability ratings in excess of 10 percent for the Veteran's knees are unwarranted at any time during the appeal period. 

	Increased Rating - Bilateral Hands

The Board will not discuss the regulations pertaining to ankylosis of the digits, because there is no evidence of record suggesting symptoms resembling ankylosis.  Instead, the Board will discuss the diagnostic codes applicable to limited motion of the digits.  

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a , Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1) (2011).

Diagnostic Code 5228 applies to limitation of motion of the thumb, and it provides for the following ratings for both the major and minor extremities:

Noncompensable: a gap of less than one inch (2.5cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

10 percent: a gap of one to two inches (2.5cm to 5.1cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

20 percent: a gap of more than two inches (5.1cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

38 C.F.R. Part 4.71a, Diagnostic Code 5228 (2011).

Diagnostic Code 5229 applies to limitation of motion of the index or long finger, and it provides for the following ratings for both the major and minor extremities:

Noncompensable: a gap of less than one inch (2.5cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and extension is limited by no more than 30 degrees.  

10 percent: a gap of more than one inch (2.5cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  

38 C.F.R. Part 4.71a, Diagnostic Code 5229 (2011).

Diagnostic Code 5230 applies to limitation of motion of the ring or little finger, and it provides for a maximum noncompensable rating for any limitation of motion.  38 C.F.R. Part 4.71a, Diagnostic Code 5230 (2011).

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.
 
Turning to the evidence in the instant case, a May 2007 private treatment record indicated that the Veteran had osteoarthritic changes in the hands, Heberden's and Bouchard's nodes, mild enlargement of the third metacarpophalangeal joint with minimal limitation of flexion.  No dactylitis or definite synovitis was noted.  A May 2007 radiological report indicated that the Veteran had osteoarthritis in the phalangeal joints of both hands, with marked degenerative change at the right third metacarpophalangeal joint and both thumb interphalangeal joints.  A July 2007 private treatment report noted that the Veteran had "fairly severe" osteoarthritis of his hands.  A January 2008 radiological report indicates no significant interval change since the May 2007 report.  A November 2008 radiographic report showed no interval change from the May 2007 results.  The report showed joint space narrowing and productive change in the phalangeal joints of both hands with old tuft injury.  There was joint space narrowing and productive changes at the right third metacarpophalangeal joint and both thumb interphalangeal joints.  There was scattered subchondral cystic change.  The radiologist indicated that the findings might be related to osteoarthritis or potentially psoriatic arthropathy.

On November 19, 2009, a private examiner noted that the Veteran had a flexion deformity of the third and forth proximal interphalangeal joints with a 15 degree limitation of extension of the third and fourth fingers bilaterally and a 20 degree limitation lack of extension of the third and fourth finger.  The Veteran had a 20 degree lack of flexion of the right third metacarpophalangeal joints.  The joints were mildly tender on examination.  The wrists lacked 20 degrees of extension and flexed to 85 degrees.  The Veteran had minimal tenderness of both wrists. 

A February 2010 x-ray examination revealed arthritis in the Veteran's hands.  A February 2010 VA treatment record stated that the Veteran's symptoms and x-ray results were consistent with psoriatic arthritis, and the clinician also suspected osteoarthritis.  A September 2010 treatment note indicated that the Veteran had psoriatic arthritis.  The Veteran complained of severe pain in his hands at that time.  

The Veteran received a VA examination in May 2011.  The Veteran had taken metrotrexate tablets in treatment of his condition.  The Veteran complained of some morning stiffness but no pain in his hands.  The Veteran reported no hospitalizations or surgeries as a result of his hand conditions.  The Veteran had no trauma to the hands or fingers, nor was there a diagnosis of neoplasm.  The Veteran was right-hand dominant.  The Veteran did not complain of decreased strength or dexterity.  The Veteran did not believe that his hand condition would prevent any occupational functioning or impact his activities of daily living.  

The Veteran's bilateral wrists had positional function of 20 degrees of dorsiflexion.  The positional function of the second through fifth metacarpophalangeal joints was 30 degrees of flexion. The positional function of the bilateral second through fifth proximal interphalangeal joints was 30 degrees.  There was full bilateral thumb abduction and rotation, and a full range of motion in both thumbs.  

The bilateral second through fifth metacarpophalangeal joints had a range of motion of zero to 90 degrees of flexion.  The bilateral second through fifth proximal interphalangeal joints had a range of motion from zero to 100 degrees of flexion.  The ranges of motion for the bilateral distal interphalangeal joints on the second through fifth digits were from zero to 80 degrees.  There was no limitation by pain or stiffness.  Repetitive motion testing showed no change in the range of motion, or increased weakness, pain, fatigability, or incoordination.  When the Veteran made a fist, there was no distance between the tips of the fingers and the proximal palm crease.  The Veteran could touch the tips of the thumbs to the second through fifth fingers of both hands without limitation before and after repetitive motion.  The examiner noted that bilateral hand x-rays of February 2011 revealed bilateral first through fifth finger degenerative joint disease consistent with psoriatic arthritis.  

In addition to the medical evidence of record, the Board has considered the Veteran's lay assertions regarding his condition.  For example, at his January 2011 hearing before the undersigned, the Veteran indicated that he experienced difficulty holding objects in his hands, and that he often dropped items he was attempting to hold.

Applying the pertinent regulations to the facts in the instant case, a compensable evaluation is not available based on limitation of motion of the thumb because at no time was there a gap between the thumb pad and any finger with the thumb attempting to oppose the fingers.  A compensable evaluation is similarly unavailable based on limitation of motion of the index or long finger, because the Veteran has never demonstrated a gap between the fingertips and the proximal transverse crease of the palm.  

While the medical evidence of record does not meet the schedular criteria for impaired motion of the fingers, the Veteran first demonstrated some limited motion of the digits of the hands during a November 19, 2009 private examination.  As noted above, the diagnostic code applicable to psoriatic arthritis indicates that a noncompensable limitation of motion of a group of minor joints is to be rated as 10 percent disabling.  A 10 percent disability rating for each of the Veteran's hands effective November 19, 2009 is warranted.  At the time of the Veteran's May 11, 2011 VA examination, the Veteran showed a full range of motion in the hands.  Though a noncompensable (zero percent) disability rating is warranted as of that time for both of the hands, the Board finds that the Veteran has shown functional loss approximating a 10 percent disability evaluation consistently since the time of his November 19, 2009 examination, and the Board will not assign a noncompensable evaluation as of May 11, 2011.  The Veteran has complained extensively of stiffness, incoordination, and decreased strength in the hands.  This functional loss due to pain and weakness has clearly caused additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  A 10 percent evaluation continuing from November 19, 2009 for both hands is warranted.  

	Increased Rating - Skin Condition

The Veteran contends that his skin condition is more severe than the current 60 percent evaluation, which is the maximum evaluation available under the diagnostic code applicable to psoriasis, dermatitis, or eczema.  See 38 C.F.R. § 4.118, Diagnostic Code 7816 (2011).  The Board will therefore consider the appropriateness of alternate diagnostic codes applicable to skin disabilities that would result in a rating greater than 60 percent.

Under Diagnostic Code 7800, disfigurement of the head, face, or neck warrants an 80 percent rating with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2011).  

The eight characteristics of disfigurement include: (1) Scar 5 or more inches (13 or more cm) in length; (2) Scar at least one-quarter inch (0.6 cm) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo- or hyperpigmented in an area exceeding six square inches (39 sq. cm); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).

In 2008, VA clarified its regulations for rating skin disorders, specifically scars.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (2008) (codified as revised at 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2011)).  Those revisions are not applicable to the current appeal and will not be discussed below because the Veteran's claim was received in March 2007.

In addition to the 80 percent rating available under the diagnostic code applicable to disfigurement of the head, face, and neck, a 100 percent rating is available under the diagnostic code applicable to exfoliative dermatitis.   See 38 C.F.R. § 4.118, Diagnostic Code 7817 (2011).  A 100 percent rating is warranted for exfoliative dermatitis with generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia) that requires constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy during the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7817 (2011).

Turning to the medical evidence of record, the Veteran has provided private treatment records documenting ongoing treatment for eczema and psoriasis.  A November 2008 record indicates that the Veteran had less than ten percent body surface area involvement with psoriasis, with significant involvement of the palms.  This condition interfered with activities of daily living.  A subsequent record indicated that the Veteran had psoriasis on his palms, legs, and feet.  The Veteran was on systemic therapy at that time.  The physician noted an erythematous, nonindurated, scaly macule on the Veteran's right cheek, and sharply marginated superficial scaly plaques on the palms and volar fingers.  

A May 2009 letter from a private clinician indicated that the Veteran used topical steroids in treatment of his condition from 1995 to 1998.  The Veteran again used topical steroids in 2001, and the Veteran had at least one intramuscular steroid injection.  The Veteran was treated with two separate courses of an oral antibiotic.  In 2004 and 2005, the Veteran was treated with topical therapies.  In 2006, the Veteran was started on an oral retinoid, and this treatment continued until May 2009.

The Veteran received a VA examination in June 2009.  The Veteran reported that he used only topical medications to treat his skin condition.  The examiner observed that the Veteran's skin condition affected less than 5 percent of the exposed areas of the Veteran's body and less than 5 percent of the total area of the Veteran's body.  The examiner observed a dry, scaly patch measuring approximately 3cm in diameter on the palmar aspect of the bilateral hands.  The rest of the Veteran's body was clear.  The examiner observed no objective evidence of eczema.  The examiner diagnosed the Veteran with psoriasis and found no functional impairment caused by the condition.  No photographs were taken, and the examiner found that the condition was not disfiguring.

A November 2009 treatment record indicated that the Veteran had minimal erythema and scaling in the center of the palms.  On the feet, the Veteran had diffuse scaling with erythema and serpiginous borders.  He had erythematous scaly circular patches located on the dorsal aspect of the right foot.  The physician noted that the Veteran's palmar plantar psoriasis was well controlled despite the Veteran no longer taking systemic medications.  

A January 2010 record indicates that the Veteran had an itchy, red rash on his back, arms, and legs.  The examiner noted that the bilateral palmar surfaces had well-demarcated erythematous plaques.  Scattered on all four extremities were numerous nummular, erythematous, dermatitis papules coalescing to plaques with overlying scale covering approximately 15 percent of his body surface area.  These ranged in size from 1cm up to 7cm x 6cm in size.  Some had overlying serous crust.  The physician indicated that the Veteran was having a flare of nummular eczema likely exacerbated by xerosis secondary to the winter months.  

Another January 2010 VA record indicated that the Veteran's skin was "coming off" of the palms of his hands, and the condition had been worsening over the previous four weeks.  The Veteran had lesions on his arms, legs, and feet.  The examiner observed desquamation of the bilateral palms, and small guttae plaque-like lesions on the bilateral arms, back, and abdomen, and a large plaque on the right foot.  The Veteran was on topical therapy at this time.  

A February 2010 record noted that the bilateral palmar surfaces had well-demarcated areas of pink erythematous patches with peripheral desquamation.  On the right lateral trunk, there was a large, approximately 20cm x 15cm area of erythematous papules coalescing into plaques.  There were similar dermatititc collections on the lumbar back and left upper chest that were smaller, approximately 8cm x 5cm in size.  On the bilateral lower legs and dorsal feet, there were numerous nummular erythematous plaques with slight scaling.  There were other areas that were more flat pink patches with peripheral desqamation of areas that were previously involved at his last visit.

A subsequent February 2010 record indicated that the Veteran's pruritic rash had improved.  Upon physical examination, the physician noted that the bilateral palmar surfaces had well-demarcated erythematous patches with peripheral scaling.  On the right lower abdomen there was a collection of erythematous papules coalesced into a plaque.  On the bilateral legs there were approximately five 2cm nummular thin plaques of erythematous papules with slight scaling.  

A June 2010 private record indicated that the Veteran's rash was very pruritic at that time.  The examiner observed primarily on the lower legs, and to a lesser degree on the thighs, numerous nummular, erythematous plaques many of which with overlying serous crust and slight weeping.  On the left lateral waist, there were some pink, fairly well-defined patches with scaling.   The bilateral central palms had ill-defined pink patches with scaling.  There was also involvement of the dorsal aspects of the fingers.  On the right temple, right lateral cheek, left zygomatic cheek, and left lateral neck, there were ill-defined erythematous macules with scaling.  

A subsequent June 2010 record stated that the Veteran had experienced recurrent worsening problems with eczema in the past year, requiring steroid treatment.  The Veteran stated that he experienced minimal itching on an area at the base of his right palm and on his right chest.  Upon physical examination, the physician noted a dense collection of erythematous papules in a nummular shape on the right chest.  The physician noted a 1.5cm x 0.6cm erythematous plaque with slight lichenification on the right wrist.  The bilateral palms had well-demarcated thin erythematous plaque.  There were ill-defined areas of erythema and scaling over the dorsal fingers.  On the bilateral lower legs, there were tan, ill-defined nummular patches in areas of previous nummular eczema.  On the right inferior buttock, there was a 3cm x 2cm pink plaque with scaling.  The physician indicated that the Veteran's nummular eczema was largely clear, and his palmar psoriasis was well-controlled.

A September 2010 record indicated that the Veteran had itching plaques on his hand, feet, and knees that was improved with topical medications.  The Veteran was not taking systemic medications at this time.  The Veteran had thin scaling on the palms, right elbow, bilateral forearms, lateral feet and shins.  In March 2011, the Veteran received treatment for a bright red pruritic rash that was ultimately determined to be a reaction to the Veteran's heart medications.

The Veteran received a VA examination in May 2011.  The examiner noted that the Veteran had psoriasis, and he took methotrexate in treatment of this condition without complication.  The Veteran additionally applied topical cream to his upper and lower extremities three times a day.  The Veteran complained of itching of the extremities, and that his psoriasis prevented him from being in the sun, and he stated that he had to wear long pants and long-sleeved shirts.  His indoor daily activities were not impaired by the condition.

Upon physical examination, the examiner noted few psoriatic plaques.  The examiner noted a few plaques over the shins, each measuring approximately 1cm in diameter, three in number bilaterally, resulting in a total affected area of 6cm squared.  This area represents less than 1 percent of the Veteran's total body area, and 1 percent of his unexposed body area.  The plaques were white, dry, scaling, and painless.  The examiner observed thinning of the skin of the dorsum of the hands, the shins, and the dorsum of the feet, which was likely the result of the long-term application of steroid creams.  In total, considering the thinning of the skin, approximately 2 percent of the total body area was affected and approximately 5 percent of the exposed body area was affected.  

Turning now to an application of the law to the facts in the instant case, the Board will first evaluate whether the Veteran is entitled to a higher rating based on disfigurement of the head, face, or neck.  The evidence of record indicates that the Veteran's skin condition has on occasion involved his head, face, and neck.  For example, a June 2010 treatment note indicated that the Veteran had ill-defined erythematous macules with scaling on his right temple, right lateral cheek, left zygomatic cheek, and left lateral neck.  The evidence has not, however, suggested that the such head, face, and neck involvement was disfiguring with visible or palpable tissue loss, gross distortion or asymmetry, or with any characteristics of disfigurement.  A higher evaluation under the diagnostic code applicable to disfigurement of the head, face, and neck is therefore unavailable.  

Turning to the diagnostic code applicable to exfoliative dermatitis, the Board finds that the Veteran's symptoms do not closely approximate the criteria contemplated by a 100 percent rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7817 (2011).  While the Veteran has not been specifically diagnosed with exfoliative dermatitis, the record shows that he has complained of the scaling, itching, and redness that are associated with such a diagnosis.  There is not, however a generalized involvement of the skin in this case.  Instead, at most, the Veteran's condition has involved approximately 15 percent of his total body surface area.  Furthermore, while certain medical records, including a note from March 2011, indicate that the Veteran has experienced weight loss, there is no indication in the record linking such weight loss to the Veteran's skin condition.  Furthermore, there is no evidence of record suggesting that the Veteran's skin condition results in other systemic manifestations such as fever or hypoproteinuria.  The Veteran's symptomatology, therefore, is not most consistent with a 100 percent rating under Diagnostic Code 7817.

The Veteran is competent to report his symptoms, and the Board has taken note of the sincerity of both the Veteran's and his spouse's statements as to the severity of his condition. The objective medical evidence does not, however, support the award of an evaluation in excess of 60 percent for the Veteran's skin condition.  The Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 60 percent for a skin condition, and the benefit-of-the- doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for each of the Veteran's disabilities, but the Veteran does not meet those criteria.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplate by the schedular criteria.  The Veteran's disability picture is contemplated by the rating schedule and no extra-schedular referral is required.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

A rating in excess of 20 percent for arthritis of multiple joints prior to June 16, 2009 is denied.

A 10 percent rating, but no higher, for a cervical spine disability is granted from June 17, 2009, subject to the regulations governing the award of monetary benefits.

A rating in excess of 20 percent for a cervical spine disability from May 11, 2011 is denied.

A 10 percent rating, but no higher, for a lumbar spine disability is granted from June 17, 2009, subject to the regulations governing the award of monetary benefits.

A rating in excess of 10 percent for a right knee disability from May 11, 2011 is denied. 

A rating in excess of 10 percent for a left knee disability from May 11, 2011 is denied.

A 10 percent rating, but no higher, for a right hand disability is granted from November 19, 2009, subject to the regulations governing the award of monetary benefits.

A 10 percent rating, but no higher, for a left hand disability is granted from November 19, 2009, subject to the regulations governing the award of monetary benefits.

A rating in excess of 60 percent for a skin condition is denied.


REMAND

The Court has held that the issue of a TDIU is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

In the instant case, the Veteran's representative argued in June 2012 that the Veteran was unable to engage in substantially gainful employment as a result of his service-connected disabilities.  The Veteran retired as a heavy-equipment operator in 1994, not as a result of his spine condition.  On remand, the Veteran should be afforded an examination to determine if the Veteran's service-connected disabilities render him unemployable.  


Accordingly, this matter is REMANDED for the following actions:

1.  The Veteran should be afforded an examination to ascertain the impact of all of his service-connected disabilities on his employability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on his employability.  The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation. The rationale for any opinion must be provided.
 
3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim for a TDIU.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. 

After the appellant and his representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant 




unless he is notified by the RO.  The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


